Curia.

(Jacob, Assistant Judge, absente.)
The Court are of opinion, that the evidence may be well admitted. The construction of the statute “ regulating the conveyances of real estate, and for the prevention of frauds therein,” contended for by the de*431fendant’s counsel, cannot be correct; for it would go to convert a beneficial statute, made expressly for the prevention of fraud, into an engine of fraud. "
Chauncey Langdon and Darius Chipman, for plaintiff.
The evidence will be admitted.
The cause was continued for trial, and afterwards, on the decease of Rose, was accommodated.
--, for defendant.